DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        PATRICIA WILLIAMS,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-1901

                             [April 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Steven J. Levin, Judge; L.T. Case No.
562013CF002399A.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and CONNER, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.